Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 1 of 20




                           EXHIBIT 15
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 2 of 20
                                                                                                     US007215653B2


    (12) United States Patent                                                (10) Patent No.:                    US 7.215,653 B2
           Kim et al.                                                        (45) Date of Patent:                            May 8, 2007
    (54) CONTROLLING DATA TRANSMISSION                                           6,069,883.   A *     5/2000 EZak et al. ................ 370,335
            RATE ON THE REVERSE LINK FOR EACH                                    6,389,034    B1*     5/2002 Guo et al. .....             ... 370,441
            MOBILE STATION IN ADEDICATED                                         6,411,799    B1*     6/2002 Padovani ..........   - - - - - - - -   455.69


            MANNER                                                               6,741,862    B2 *    5/2004 Chung et al. ............ 455,452.1
                                                                                 6,996,127    B2 *    2/2006 Rezaiifar et al. ........... 370/468
    (75) Inventors: Ki Jun Kim, Seoul (KR); Young Cho
                       Kim, Seoul (KR); Young Jo Lee,                                  FOREIGN PATENT DOCUMENTS
                       Kunpo (KR); Jong Hoe An, Anyang
                       (KR); Young Woo Yun, Seoul (KR):                   EP              O 767 548 A2   4f1997
                       Young Jun Kim, Anyang (KR)                         EP              1 003 302 A2   5, 2000
                                                                          EP              1 067 729 A2   1, 2001
    (73) Assignee: LG Electronics Inc., Seoul (KR)                        EP                1067729    * 1?2OO1
                                                                          GB                2269296 A * 2, 1994
    (*) Notice:        Subject to any disclaimer, the term of this        WO           WO 98.24199       6, 1998
                       patent is extended or adjusted under 35            WO           WOOOf 14900     * 3f2OOO
                       U.S.C. 154(b) by 962 days.
    (21) Appl. No.: 10/071,243                                            * cited by examiner
    (22) Filed:        Feb. 11, 2002                                      Primary Examiner Huy D. Vu
                                                                          Assistant Examiner—Robert W. Wilson
    (65)                   Prior Publication Data                         (74) Attorney, Agent, or Firm—Fleshner & Kim, LLP
            US 20O2/O141349 A1          Oct. 3, 2002                      (57)                         ABSTRACT
    (30)           Foreign Application Priority Data
                                                                          The data transmission rate on the reverse link in a mobile
      Feb. 12, 2001 (KR) ...................... 10-2001-OOO6839           communications system is controlled by determining an
      Jul. 10, 2001 (KR) ...................... 10-2001-0041363           interference level at a base station due to signals from all
      Sep. 18, 2001 (KR) ...................... 10-2001-00576OO           mobile stations served by the base station, and determining
    (51) Int. Cl.                                                         a transmission energy level required for each mobile station.
         H04O 700                     (2006.01)                           The interference level is compared with the transmission
    (52) U.S. Cl. ........................ 370/329; 370/332:455/68;       energy level to obtain a comparison result for each mobile
                                                               455/69     station, and each mobile adjusts its data transmission rate
                                                                          based upon the comparison result, which is sent via a
    (58) Field of Classification Search ..................... None        common channel on a forward link to each mobile station in
         See application file for complete search history.                a dedicated manner. Thereafter, packet data is transmitted on
    (56)                   References Cited                               the reverse link in accordance with the adjusting so that data
                                                                          throughput can be maximized.
                   U.S. PATENT DOCUMENTS
           5,603,096 A *    2/1997 Gilhousen et al. ............ 455/69                       40 Claims, 8 Drawing Sheets


                      A.



                RECEPTION
                PROCESSOR
                                                            TRANSMSSION DATA
                                          TRANSMISSION DATA CONTROL COMMAND TRANSMISSION
                                          RATE CONTROLLER                    PROCESSOR
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 3 of 20


    U.S. Patent         May 8, 2007     Sheet 1 of 8             US 7.215,653 B2




                                  F. G. 1
                                  PRIOR ART




                             10                   11
                                                         WALSH COVER

                                       SIGNAL POINT MAPPNG
       RAB       BIT REPETITION                O => +1
                                               1 => -1
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 4 of 20


    U.S. Patent          May 8, 2007    Sheet 2 of 8         US 7.215,653 B2




                                                                       A4



         RECEPTION
         PROCESSOR


       INTERFERENCE       COMPARATORE                   TRANSMISSION
       LEVEL, DETECTOR   (YES f                          PROCESSOR
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 5 of 20


    U.S. Patent                              May 8, 2007                        Sheet 3 of 8                            US 7.215,653 B2




                                                                 FG. 4
                                                                    SYMBO f 1 SLOT F N=12
                                                                    SYMBO 2 SLOTS F N=24
                                   n=16 FF N=12                     SYMEO ( 4 SLOTS EF N=48
                                    =8 F N=24                     1 SYMBOL | 8 SLOTS IFN-96 NITIAL OFFSE VALUES AR DATA BATE -
                                    =4 F N=48
                                   n=2 FN-96
                                                                 a; SYMBOL | 16 SLOTS IF N=192 ASSIGNED TO EACH USER OF
                                    -        - in   41                                             43                   44 1.2 KBPS F N=24
                                   n=1 F N=192                                                                              2.4 KBPS F N=48
          RATE-CONTROL BITS                               SGNAL POINT MAPPNG                                                4.8 KBPS F Ne96
          FOR USER O (ORN)              FEETO              O- +1,             1---          CNEL                            9.6 KBPS F N=192
          (1 B f 20 MS)                                      NO SYMBOL -- 0

                                                                                                                  MUX              X
                                                                                                        :

         RATE-CONTRO BITS
      FOR USER N-1 (CR 2N-1)        FEFTOR               sign,ON: up NG                    CNEL
         (1 BiT 20 MS)                                      NO SYMEOL-- 0                                                       45
                                                         T46 T47TT                                                            48
                                                            LONG CODE                                         RELATIVE
       N IS THE NUMBER OF                                   GENERATOR                                          OFFSET
       USERS NEACH ARM         LONG CODE MASK                                        DECIMATOR
                                                          (1.2288 MCPS)                                     CALCULATION


          RATE-CONTROL BITS                          SIGNAL POINT MAPPNG
          FOR USER O (ORN)         REPEATOR              O -- +1,     1--
                                        nX                 NC SYBO -- O
          (1 BIT f 20 MS)

                                                                                                            MUX

         RATE-CONTROL BITS
      FOR USER N-1 (OR 2N-1)       REPEATOR              O - +1,    -- -1                CHANNEL
                                                          NO SYMBOL-- 0                   GAN                              Q-ARDAA RATE =
         (1 BT 20 MS)                                                                                                      0.6 KBPS F N-12
                                                                                                                           12 KBPS F N=24
                                                                                                                             4 KBPS F N=48
                                                             1 SYMBOL ( 1 SLOT IF N=12        NITAL OFFSET VALUES          4.8 KBPS FN-96
                                                             1   SYMBOL   f   2 SLOTS F N-24 ASSIGNED TO EACH USER         96 KBPS F N=192
                                                             1   SYMBOL   f   4 SLOTS F N=48
                                                             1   SYMBOL   /   8 SLOTS F N=96
                                                             1   SYMBOL   /   16 SOTS F N=192
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 6 of 20


    U.S. Patent         May 8, 2007     Sheet 4 of 8         US 7.215,653 B2




                               F.G. 5

                 BS DETERMINES INTERFERENCE LEVEL            S51
                     OF ALL TRAFFIC CHANNELS



                    COMPARE INTERFERENCE LEVEL               S52
                       WITH THRESHOLD WALUE



                    DETERMINE REVERSE LINK LOAD



            DETERMINE DATA TRANSMISSION RATE ADJUSTMENT                 S54
               AND TRANSMISSION CHANNEL FOR EACH MS
                 BASED ON REVERSE NK LOAD AND
                   DISTANCE BETWEEN MS AND BS



                           TRANSMIT TO MS                    S55
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 7 of 20


    U.S. Patent         May 8, 2007     Sheet 5 of 8         US 7.215,653 B2




                                  F.G. 6

                   DETERMNE INTERFERENCE LEVELAT BS             S60
                         DUE TO S GNAES FROM MS



                   DETERMINE TRANSMISSION ENERGY LEVEL          S62
                          REQUIRED FOR EACH MS



        COMPARE INTERFERENCE LEVEL WITH TRANSMISSION ENERGY LEVEL           S64
               TO OBTAN A COMPARISON RESULT FOR EACH MS


               SEND COMPARISON RESULT WA A COMMON CHANNEL             S66
            ON A FORWARD LNK TO EACH MS IN A DEDICATED MANNER


                ADJUST DATA TRANSMISSION RATE FOR EACH MS             S68
                    BASED UPON THE COMPARISON RESULT


                  TRANSMIT PACKE DATA ON REVERSE LINK            -$69
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 8 of 20


    U.S. Patent            May 8, 2007           Sheet 6 of 8            US 7.215,653 B2




                                     F. G. 7
                   BS
           CALCULATE MS PRI              S70
          OR RECEIVE FROM MS

                                         S71
            CALCULATE MS RCW


      DETERMINE TOTAL INTERFERENCE        S72
      RECEIVED ATBS
                                      S74
                                                                MS
        GENERATE RCB FOR EACH MS
        USING MS RCW AND MS TAB                       TRANSMIT MSAB                S73


         TRANSMT RCB TO EACH MS                  RECEIVE RCB FROM ALL ACTIVE BS    S76


                                                GENERATE COMBINED RCB TO CONTROL
                                                REVERSE LINK DATA RATE             S77
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 9 of 20


    U.S. Patent         May 8, 2007        Sheet 7 of 8         US 7,215,653 B2


                                      FG. 8
           TOTAL INTERFERENCE
                       (ROT)          BS RCW = BS RCW - A2

                                           UNCHANGED


                                      BS RCW = BS RCV + A




                                      FG 9
                                   COMPARE MS RCW, BS RCW,
                                   MS AB CONDITIONS
                   MS RCW +A< BS RCW
                               &
                   MS AB = INCREASE                MS RCV > BS RCW
                                                                     S33
                       NCREASE           UNCHANGED        DECREASE
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 10 of 20


     U.S. Patent            May 8, 2007              Sheet 8 of 8             US 7,215,653 B2




                                          FIG 10

                       BS
               CALCULATE MS PR                       S100
              OR RECEIVE FROM MS

               CALCULATE MS RCW                  S102

         DETERMINE TOTAL INTERFERENCE            S104
                RECEIVED ATBS

          UPDATE BS RCV ACCORDING TO             S106
          TOTAL INTERFERENCE (ROT)
                                              S110                  MS
                                                                                       S108
          GENERATE RCB FOR EACH MS        O                   TRANSMT MS AB
          USING MS RCW AND MS AB                                         -
                                              S112                                     S114
           TRANSMT RCB TO EACH MS                             RECEIVE RCB FROM
                                                              ALL ACTIVE BS

                                                                                       S116
                                                         GENERATE COMBINED RCB TO
                                                      CONTROL REVERSE LINK DATA RATE
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 11 of 20


                                                        US 7,215,653 B2
                                  1.                                                                     2
          CONTROLLING DATA TRANSMISSION                                   not described in detail herein, are also part of the present
         RATE ON THE REVERSE LINK FOR EACH                                invention. For example, specific details of the protocol
           MOBILE STATION IN ADEDICATED                                   architecture having an air interface with a layered structure,
                      MANNER                                              physical layer channels, protocol negotiation and process
                                                                          ing, and the like have been omitted.
                   FIELD OF THE INVENTION                                    In a communications system, a set of “channels' allow
                                                                          signals to be transmitted between the access network (e.g.,
       The present invention generally relates to mobile (or              a base station) and the access terminal (e.g., a mobile) within
    wireless) communications, and in particular, to controlling           a given frequency assignment. Channels consist of “forward
    data transmission (transfer) rates between a base station and    10   channels' and “reverse channels.”
    mobile stations served by the base station so that data                  Signal transmissions (data transmissions or transfers)
    throughput is advantageously increased.                               from the base station to a mobile via a downlink (i.e.,
                                                                          forward channels) are commonly referred to as the “forward
             BACKGROUND OF THE INVENTION                                  link,' while signal transmissions from the mobile to the base
                                                                     15   station via an uplink (i.e., reverse channels) are commonly
       Mobile communications involve, among various process               referred to as the “reverse link.”
    ing procedures, signal transmissions and handling of data               So-called “physical layers' provide the channel structure,
    traffic between an access network (AN) and an access                  frequency, power output, modulation, and encoding speci
    terminal (AT). An access network (AN) comprises many                  fications for the forward and reverse links. The “forward
    elements, one of which being a base station, as known by              channels' consist of those physical layer channels transmit
    those skilled in the art. An access terminal (AT) can be in           ted from the access network to the access terminal, and
    many forms, including a mobile station (e.g., a mobile                “reverse channels' consist of those physical layer channels
    phone), a mobile terminal (e.g., a laptop computer), and              transmitted from the access terminal to the access network.
    other devices (e.g., a personal digital assistant: PDA) having          Of the many portions of the forward and reverse channels,
    the combined functionality of both a mobile station and a        25   the “forward MAC channel’ is the portion of the forward
    mobile terminal, or having other terminal capabilities. Here          channel dedicated to medium access control (MAC) activi
    inafter, an access terminal (AT) will be referred to as a             ties. The forward MAC channel consists of the reverse
    “mobile” for the sake of brevity.                                     power control (RPC) channel, the reverse activity (RA)
       In a conventional mobile communications system, a plu              channel, and other channels. Here, the forward MAC reverse
    rality of mobiles (e.g., cellular phones, portable computers,    30   activity (RA) channel indicates the activity level (e.g., the
    etc.) are served by a network of base stations, which serve           load) on the reverse channel.
    to allow the mobile stations to communicate with other                   In the so-called Interim Standard 95A (IS-95A) systems,
    components in the communications system. Various types of             the forward link and the reverse link are allocated separate
    mobile communications systems are known, including Code               frequencies and are independent of one another. For code
    Division Multiple Access (CDMA), time division multiple          35   division multiple access (CDMA) technology is the basis for
    access (TDMA), frequency division multiple access                     Interim Standard 95 (IS-95) and can operate in both the
    (FDMA), and various enhancements and improvements                     800-MHz and 1900-MHz frequency bands. In CDMA sys
    thereto which are generally referred to as next generation            tems, communications between users are conducted through
    mobile communications systems.                                        one or more cells/sectors, which are serviced by base
       CDMA is most widely accepted and continues to develop         40   stations. A user of a first mobile communicates with another
    and evolve. In particular, CDMA technology evolution (such            user on a second mobile by transmitting voice and/or data on
    as the so-called “cdma2000' technology or other next gen              the reverse link to a cell/sector. The cell/sector receives the
    eration CDMA systems) will provide integrated voice with              data for routing to another cell/sector or a public switched
    simultaneous high-speed packet data, video and video con              telephone network (PSTN). If the second user is on a remote
    ferencing capabilities. Currently, the third generation (3G)     45   station, the data is transmitted on the forward link of the
    evolution of cdma2000 1x wireless communications is being             same cell/sector, or a second cell/sector, to the second
    reviewed or partially adopted by certain standards bodies,            remote station. Otherwise, the data is routed through the
    such as 3GPP and 3GPP2 (The Third Generation Partnership              PSTN to the second user on the standard phone system.
    Project 2).                                                             A mobile communications system can employ connec
       For example, a baseline framework for cdma2000 1xEV           50   tionless network services in which the network routes each
    DV (1xEVolution Data and Voice) was recently reached by               data packet individually, based on the destination address
    the 3GPP2. The 1xEV-DV Standard will be backward com                  carried in the packet and knowledge of current network
    patible with existing CDMA IS-95A/B and CDMA2000 1x                   topology. The packetized nature of the data transmissions
    systems, allowing various operators seamless evolution for            from a mobile allows many users to share a common
    their CDMA systems. Other types of systems that are              55   channel, accessing the channel only when they have data to
    evolving from CDMA include High Data Rate (HDR)                       send and otherwise leaving it available to other users. The
    technologies, 1xEvolution Data Only (1xEV-DO) tech                    multiple access nature of the mobile communications system
    nologies, and the like, which will be explained in more detail        makes it possible to provide Substantial coverage to many
    hereinafter.                                                          users simultaneously with the installation of only one base
       The present disclosure focuses on data transmission tech      60   station in a given sector.
    niques between base stations and mobiles. Thus, a detailed               The transfer of digital data packets differs from the
    description of additional components, elements and process            transfer of digital voice information. Full duplex (simulta
    ing procedures (not specifically mentioned herein) have               neous two-way) Voice communication patterns imply that
    been omitted so that the features of the present invention are        the data, transferred between the base station and a particular
     not obscured. One skilled in the art would have understood      65   mobile station, are real-time and Substantially equal in
    that various other components and techniques associated               bandwidth. It has been noted that a total delay of 200 msec
    with base stations and mobiles already known in the art but           (about 2. Kbits of digital data for most speech vocoders)
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 12 of 20


                                                         US 7,215,653 B2
                                   3                                                                       4
    represents intolerable latency within a voice channel. On the              In conventional IS-95 systems, because various signals
    other hand, transfer of digital data packets is typically               (including pilot signals) are simultaneously transmitted to all
    asymmetrical, with many more packets being sent from the                users, interference due to pilot signals and undesirably high
    base station to a particular mobile via a downlink (the                 power consumption are problematic. However, in HDR
    forward link), than from the mobile to the base station via an     5    systems, pilot signals can be transmitted at maximum power
    uplink (the reverse link).                                              because the so-called “burst' pilot signals are employed.
       In high speed data packet transfers, users appear to be              Thus, signal strength can be measured more accurately, error
    tolerant of data transfer latencies or delays, with latencies of        rates can be reduced, and interference between pilot signals
    up to 10 seconds being encountered in current wireless data             is minimized. Also, as the HDR system is a synchronous
    systems. While such delays appear to be tolerated by the           10   system, pilot signals in adjacent cells are simultaneously
    user, the delays, attributable to relatively low effective data         transmitted, and interference from pilot signals in adjacent
    transfer rates, are undesirable. One proposed solution,                 cells can also be minimized.
    known as “CDMA/HDR' (Code Division Multiple Access/                        FIG. 1 shows a portion of a conventional reverse channel
    High Data Rate), uses various techniques to measure chan                structure for sending transmission data rate increase infor
    nel data transfer rate, to carry out channel control, and to       15   mation from a base station to a mobile. A base station (not
    mitigate and Suppress channel interference.                             shown) approximates (or measures) a load on the reverse
       Conventional CDMA systems must handle both voice and                 link, and prepares to send to a mobile (not shown) various
    data. To handle voice signals, the delay between the time               messages indicating whether the reverse link load is large or
    that information is sent and the time that the information is           small. A bit repetition means 10 repeats the bits in the
    received must be kept relatively short. However, certain                messages to be sent a certain number of times to improve
    communications systems used mostly for handling data                    signal reliability.
    packets can tolerate relatively longer delays or latencies                 Thereafter, a signal point mapper 11 maps the signal from
    between the time that information is sent and the time that             the bit repetition means 10 by, for example, changing all “0”
                                                                            bits to “+1    and all “1” bits to “-1       to allow further
    the information is received. Such data handling communi            25   processing. The resulting signal is combined with a so-called
    cations systems can be referred to as High Data Rate (HDR)
    systems. The following description will focus on HDR                    “Walsh cover signal and transmitted over the Reverse
    systems and techniques, but those skilled in the art would              Activity (RA) channel to the mobile.
    understand that various other mobile communications sys                   A conventional mobile receives the messages sent by the
    tems and techniques for handling high data rates, such as               base station via the RA channel indicating that the current
    1xEV-DO, 1xEV-DV, and the like, fall within the scope of           30   reverse link load is too large, and the mobile reduces the
    the present disclosure.                                                 current packet data rate on the reverse link by one-half (1/2)
                                                                            so that the load on the reverse link is decreased.
       In general, a High Data Rate (HDR) system is an Internet
    protocol (IP) based system that is optimized for transmitting                       SUMMARY OF THE INVENTION
    data packets having bursty characteristics and not sensitive       35
    to latencies or delays. In HDR systems, a base station is                 Agist of the present invention involves the recognition by
    dedicated to communicating with only one mobile station at              the present inventors of the drawbacks in the previously
    any one time. An HDR system employs particular tech                     known art. In particular, previously known techniques (e.g.,
    niques allowing for high-speed data transfers. Also, HDR                mobile communications systems under the standards of
    systems are exclusively used for high-speed data transfers         40   IS-95, HDR, IMT-2000, etc.) for controlling data transmis
    employing the same 1.25 MHz of spectrum used in current                 sion rates between mobiles and a base station do not
    IS-95 systems.                                                          effectively consider the particular data transmission circum
       The forward link in an HDR system is characterized in                stances and channel conditions of each mobile station.
    that the users are not distinguished in terms of orthogonal               Previously known HDR systems do not employ effective
    spreading codes, but distinguished in terms of time slots,         45   power control techniques, thus there are difficulties in pro
    whereby one time slot can be 1.67 ms (milliseconds). Also,              viding high-speed data transmissions to those mobiles
    on the forward link of an HDR system, the mobile (access                located far from the base station requiring signal transmis
    terminal AT) can receive data services from about at least              sions at a higher power compared with the signal transmis
    38.4. Kbps to about at most 2.4576 Mbps. The reverse link               sions for mobiles located in proximity to the base station
    of an HDR system is similar to the reverse link of an IS-95        50   requiring only low level power.
    system, and employs a pilot signal to improve performance.                The previously known HDR system is disadvantageous in
    Also, traditional IS-95 power control methods are used for              that, when the base station detects the load on the reverse
    providing data services from about 9.6 Kbps to about 153.6              link to be too large and feeds back this information via a
    Kbps.                                                                   reverse activity (RA) channel, the reverse link packet data
       In the HDR system, a base station (a part of the access         55   rate is unconditionally reduced by one-half for all users
    network AN) can always transmit signals at its maximum                  (mobiles), and thus overall data throughput at each base
    transmission power, as virtually no power control is required           station is undesirably reduced. The previously known art
    because only one user occupies a single channel at a                    ignores the situations that individual mobiles have different
    particular time resulting in practically no interference from           requirements and should advantageously be controlled indi
    other users. Also, in contrast to an IS-95 system requiring an     60   vidually in a dedicated manner.
    equal data transfer rate for all users, an HDR system need                 Additionally, the previously known HDR system is inef
    not deliver packet data to all users at equal data transfer             ficient because no messages are sent to the mobiles to
    rates. Accordingly, users receiving high strength signals can           indicate that their packet data rates should be increased
    receive services employing high data rates, while users                 when the reverse link load is small.
    receiving low strength signals can be accorded with more           65     Furthermore, the previously known art merely considers
    time slots so that their unequal (i.e., lower) data rate is             the reverse link load. However, in practical data packet
    compensated.                                                            transmission applications, the channel or link conditions,
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 13 of 20


                                                        US 7,215,653 B2
                                   5                                                                    6
     Such as signal interference and transmission power require           mining means can comprise the transmission data rate
    ments, and other communications environment factors effect            controller 23 and the transmission processor 24, in their
    data transmissions on the reverse link.                               entirety or portions thereof.
       To address at least the above-identified previously known             Also, the mobile according to an embodiment of the
    art problems, the present invention utilizes information fed          present invention can comprise an adjusting means opera
    back from the forward link for data packet transmission over          tively connected with the determining means, which adjusts
    the reverse link upon considering the particular data trans           a data transmission rate based upon a comparison result
    mission circumstances and channel conditions of each                  received from the base station in a dedicated manner via a
    mobile station and accordingly controlling the mobiles in a           common channel, the comparison result being obtained by
    dedicated manner. By doing so, the data transmission rate        10   comparing the transmission energy level and an interference
    over the reverse link is improved. More specifically, to              level of signals sent to the base station by the mobile
    improve reverse link data transmission rates, messages                stations. Here, the adjusting means can comprise the trans
    informing the mobile station to adjust (increase, decrease or         mission data rate controller 23, and the transmission pro
    maintain) its data transmission rate are sent from the base           cessor 24, in their entirety or portions thereof.
     station in accordance with reverse link load information.       15
                                                                             Furthermore, the mobile according to an embodiment of
            BRIEF DESCRIPTION OF THE DRAWINGS
                                                                          the present invention can comprise a transceiver operatively
                                                                          connected with the adjusting means, which transmits packet
        FIG. 1 shows a portion of a conventional reverse channel          data on the reverse link in accordance with the adjusted data
     structure for sending transmission data rate increase infor          transmission rate. Here, the transceiver can comprise the
    mation from a base station to a mobile;
                                                                          reception processor 21, the demodulator 22, the transmission
      FIG. 2 shows a partial structure of a mobile according to           processor 24, and antennae A1 and A2, in their entirety or
                                                                          portions thereof.
    an embodiment of the present invention;                                  FIG. 3 shows a partial structure of a base station accord
      FIG. 3 shows a partial structure of a base station accord           ing to an embodiment of the present invention. A base
    ing to an embodiment of the present invention;                   25
                                                                          station 30 comprises a reception processor 31, an interfer
      FIG. 4 shows the details of certain relative portions of the        ence level detector 32, a comparator 33, a determinator 34,
    determinator 34 in a base station, a portion of which is              and a transmission processor 35. The reception processor 31
     shown in FIG. 3;                                                     processes (e.g., demodulates) the signals received from
       FIG. 5 is a flow chart showing the main steps involved in          mobiles (not shown) via a reception antenna A3. The inter
    transmitting transmission data rate adjust information to        30
                                                                          ference level detector 32 receives the processed signals from
    each mobile in a 1xEV-DV or 1xEV-DO system according                  the reception processor 31 for estimating and/or detecting a
    to the present invention;                                             level of signal interference related to the processed signals.
       FIG. 6 is a flow diagram of the method for controlling the
    data transmission rate in accordance with the present inven              As understood by those skilled in the art, there are various
    tion;                                                            35   types of signal interference between mobiles and base
       FIG. 7 is a flow diagram of embodiment according to the            stations in mobile communications. For example, in the case
    present invention;                                                    of the reverse link, an important parameter is the rise in the
       FIG. 8 shows the updating procedure of the BS RCV                  level of the total amount of noise over the level of the
    according to the present invention;                                   thermal noise at a base station. This parameter is referred to
       FIG. 9 shows the procedures for generating rate control       40   as the “rise over thermal (ROT). The rise over thermal
    information using the BS RCV values according to the                  (ROT) corresponds to the loading of the reverse link.
    present invention; and                                                   Typically, a communications system attempts to maintain
       FIG. 10 shows an example of how the reverse link data              the ROT near a predetermined value. If the ROT is too great,
    rate is controlled using the BS RCV values according to the           the range of the cell is reduced and the reverse link is less
    present invention.                                               45   stable. A large ROT can also cause Small changes in instan
                                                                          taneous loading that result in large excursions in the output
               DETAILED DESCRIPTION OF THE                                power of the mobile station. When the ROT is considered to
                 PREFERRED EMBODIMENT                                     be too high (e.g., above a desired threshold level), the data
                                                                          transmission rate can be decreased or even interrupted until
      FIG. 2 shows a partial structure of a mobile according to      50   the reverse link is stabilized. In contrast, a low ROT can
    an embodiment of the present invention. A mobile 20                   indicate that the reverse link is not heavily loaded, thus
    comprises a reception processor 21, a demodulator 22, a               potentially wasting available capacity. Thus, if the ROT is
    transmission data rate controller 23, and a transmission              considered to be too low (e.g., below a desired threshold
    processor 24. The reception processor 21 processes the                level), the data transmission rate can be advantageously
    signals received from a base station via a reception antenna     55   increased. It will be understood by those skilled in the art
    A1. The demodulator 22 demodulates the signals processed              that methods other than measuring the ROT can be used in
    by the reception processor 21. The transmission data rate             determining the loading of the reverse link.
    controller 23 controls the transmission data rate based on the           After the interference level detector 32 detects the signal
    transmission data rate adjustment information in the signals          interference, the comparator 33 compares the detected level
    processed by the demodulator 22. The transmission proces         60   of signal interference with a threshold value in order to
    Sor 24 transmits signals via a transmission antenna A2 to the         estimate (determine) the load on the reverse link. The
    base station in accordance with the control of the transmis           determinator 34 determines a transmission data rate adjust
    sion data rate controller 23.                                         information (e.g., increase, decrease or maintain) based on
      According to FIG. 2, the mobile according to an embodi              the reverse link load determined by the comparator 33, and
    ment of the present invention can comprise a determining         65   determines a position of each mobile (i.e., a physical loca
    means which determines a transmission energy level                    tion of each mobile in the cell/sector served by the base
    required for transmitting to a base station. Here, the deter          station) based on the rate control bit (RCB) position in the
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 14 of 20


                                                         US 7,215,653 B2
                                7                                                                        8
    channel slots. The RCB position in the channel slots allows            (mobile) communication systems. QAM packs multiple data
     mobiles to be discriminated from one another.                         bits into single symbols, each of which modulates the
        The transmission processor 35 modulates a transmission             carrier's amplitude and phase.
     signal for sending the transmission data rate adjust infor               Of the reverse link load determined by the comparator 33,
     mation from the determinator 34 to each mobile, and trans             rate-control bits (e.g., RCBs) for each user (mobiles) 0
    mits signals to each mobile via a transmission antenna A4.             through N are sent to the determinator 34. Here, N denotes
    Here, the signals including the RCB information are trans              the number of users being controlled using the I-channel
    mitted to each mobile via a common channel. The common                 and/or Q-channel, which are also referred to as an “I-Arm’
    channel can be a known channel already used in conven                  and a “Q-Arm.” Based upon the RCBs transmitted to the
    tional mobile communications. For example, the so-called          10   mobiles during one data frame (the frame having 16 slots),
    “RA channel can be employed in the present invention for               the base station can control a plurality of mobiles using the
    transmitting signals and RCB information to each mobile.               I-channel, the Q-channel, or both.
    Alternatively, the signals including the RCB information are              The repeaters 41 of the determinator 34 receive the RCB
    transmitted to each mobile via a newly established channel             data (including rate-control bits) related to a plurality of
    (Common Reverse Packet Data Control Channel—CRPD                  15   users (mobiles) 0 through N, and respectively processes
    CCH), not currently existing in conventional mobile com                these data for ultimately generating I-signals (X) and/or
    munications systems and techniques. Here, various conven               Q-signals (X).
    tional techniques may be employed in establishing a new                   For example, 12, 24, 48, 96, 192 or 384 mobiles can be
    type of channel, with a feature of the present invention being         controlled by the base station according to the present
    the use of rate control bit (RCB) in the frames (16 slots)             invention. If only the I-channel or the Q-channel is used, 12,
    transmitted to the mobiles.                                            24, 48, 96 or 192 mobiles can be controlled. If both the
       According to FIG. 3, a base station according to an                 I-channel and Q-channel are used, 24, 48, 96, 192 or 384
    embodiment of the present invention can comprise a deter               mobiles can be controlled. When either the I-channel or the
    mining means, which determines an interference level of                Q-channel is used to control 12 mobiles, the repeater 41
    signals received from the mobile stations, and determines a       25   repeats the bits in the messages to be sent 16 times to
    transmission energy level required for each mobile station.            improve signal reliability. In this manner, for respectively
    Here, the determining means can comprise the interference              controlling 24, 48, or 96 mobiles, 8, 4, or 2 repetitions are
    level detector 32 and the comparator 33, in their entirety or          performed, respectively. For controlling 192 mobiles, no
    portions thereof.                                                      repetitions are made. Namely, instruction signals are sent to
       Also, a base station according to an embodiment of the         30   the mobiles without performing any bit repetitions. In a
    present invention can comprise a comparing means opera                 similar manner, when both the I-channel and the Q-channel
    tively connected with the determining means, which com                 are used, for respectively controlling 24, 48, 96 or 192
    pares the interference level with the transmission energy              mobiles, 16, 8, 4, or 2 repetitions are performed. For
    level to obtain a comparison result for each mobile station.           controlling 384 mobiles, instruction signals are sent to the
    Here, the comparing means can comprise the comparator 33          35   mobiles without performing any bit repetitions.
    and determinator 34, in their entirety or portions thereof.               Although a particular number of mobiles capable of being
       Additionally, a base station according to an embodiment             controlled have been exemplified above based upon there
    of the present invention can comprise a transceiver opera              being 16 slots in a frame to be transmitted, those skilled in
    tively connected with the comparing means, which sends the             the art would understand that other specific number of
    comparison result via a common channel on a forward link          40   mobiles could also be handled according to the present
    to each mobile station in a dedicated manner in accordance             invention depending upon the particular frame size and
    with the comparing, and receives packet data on the reverse            number of slots therein.
    link in response to the sending. Here, the transceiver can                Then, the signal point mappers 42 map the signals
    comprise a reception processor 31, transmission processor              received from the repeaters 41 by, for example, changing all
    35, and antennae A3 and A4, in their entirety or portions         45   “0” bits to “+1, all “1” bits to “-1”, and no symbol bits to
    thereof.                                                               “0” to allow further processing.
       Accordingly, by using the general features of a mobile                 Here, the signal point mapping techniques can generally
     shown in FIG. 2 and the features of a base station shown in           be performed in a variety of ways, as understood by those
    FIG. 3, data packets can be transmitted between the mobile             skilled in the art. However, a preferred method in signal
    and base station in accordance with the present invention. A      50   point mapping according to the present invention involves a
    more detailed description and explanation of the structural            particular technique of processing the RCBs. Namely, based
    aspects and methods involved in the present invention are as           upon the transmission data rate adjust information, if the
    follows.                                                               current transmission data rate is to be increased, the base
       FIG. 4 shows the details of certain relative portions of the        Station sets the RCB to “INCREASE and if the current
    determinator 34 in the base station shown in FIG. 2. The          55   transmission data rate is to be decreased, the base station sets
    determinator 34 comprises a plurality of repeaters 41, a               the RCB to “DECREASE Also, if current transmission data
    plurality of signal point mappers 42, a plurality of channel           rate is to be maintained, no RCB information is transmitted
    gain units 43, a pair of multiplexors 44, and a long code              by the base station to the mobile.
    processor 45 having a long code generator 46, a decimator                Also, the number of slots used for processing a symbol
    47, and a relative offset calculator 48.                          60   depends upon the number of users N. For example, if N=12,
       In the present invention, mobiles can be controlled via the         1 symbol per 1 slot is processed. Also, for N=24, 48, 96 or
    so-called “I-channel or “Q-channel or both channels.                   192, 1 symbol/2 slots, 1 symbol/4 slots, 1 symbol/8 slots,
    Here, “I” refers to “in-phase' and "Q" refers to “quadra               and 1 symbol/16 slots are processed, respectively, as indi
    ture,” which are known terms in the art of digital signal              cated in FIG. 4.
    modulation, in particular vector modulation. Vector modu          65      Thereafter, the channel gain units 43 further process each
    lation (of which quadrature amplitude modulation (QAM) is              signal received from the signal point mappers 42, respec
    a popular type) is at the heart of most digital wireless               tively. Namely, channel gain amplification is performed and
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 15 of 20


                                                          US 7,215,653 B2
                                                                                                          10
    the processed signals are sent to the multiplexers (MUX) 44,             or maintaining) the transmission data rate of a mobile during
    the features of which are explained further below. Here, the             the reverse link will be referred to as “RC instructions.” In
    channel gain amplifying techniques can generally be per                  the present invention, the base station preferably sends RC
    formed in a variety of ways, as understood by those skilled              instructions to the mobiles during a single frame, for con
    in the art.                                                              trolling the transmission date rate of the mobiles during the
       Additionally, the RCB data related to I-Q signal genera               next frame. However, those skilled in the art can understand
    tion includes initial offset values (0 to N-1) assigned to each          that the sending of RC instructions may extend into a
    user (mobile) and which determine the position of each                   Subsequent frame in certain situations.
    mobile (based on the RCB position in the channel slots).                    FIG. 6 shows a flow diagram of the method for controlling
    Here, the initial offset values are determined (or generated)       10   the data transmission rate in accordance with the present
    during a so-called “negotiation’ process between mobiles                 invention. For controlling a data transmission rate on a
    and the base station. Of the initial offset values, “0” indicates        reverse link in a mobile communications system having a
    the first position among the channel slots, while “N-1                   plurality of base stations and a plurality of mobile stations,
    indicates the last position.                                             a first step of determining an interference level at a base
       The determinator 34 also includes a long code processor          15   station due to signals from the mobile stations served by the
    45 comprising a long code generator 46, a decimator 47 and               base station is performed (S60). Also, a step of determining
    a relative offset calculator 48. The long code processor 45              a transmission energy level required for each mobile station
    receives a long code mask for the common reverse packet                  is performed (S62). Next, the interference level is compared
    data control channel (CRPDCCH) and outputs relative offset               with the transmission energy level to obtain a comparison
    values used for generating an I-signal and a Q-signal. Here,             result for each mobile station (S64).
    for the relative offset values, the RCB positions allocated to              Thereafter, the comparison result is transmitted by the
    each mobile are preferably randomized. Namely, the RCBs                  base station to the mobile via a common channel on a
    are inserted into different slot positions in each frame. As             forward link in a dedicated manner (S66). Here, the base
    such, the RCB position in the channel slots allows mobiles               station transmits respective comparison results to each
    to be discriminated from one another.                               25   mobile in a dedicated manner. In other words, the base
       Finally, the multiplexers (MUX) 44 respectively combine               station sends a particular comparison result to a particular
    the initial offset values assigned to each user with the                 mobile (having a particular interference level and required
    relative offset values (generated by the long code processor             transmission energy level previously determined) so that
    45), and the processed signals from the channel gain units               each mobile is individually controlled to have an appropriate
    43, so that the RCB positions in the channel slots are              30   data transmission rate.
    determined. As a result, the multiplexed signals X, and Xo                 Subsequently, each mobile adjusts its current data trans
    for the I-channel, the Q-channel, or both are outputted from             mission rate based upon the comparison result sent from the
    the determinator 34 for further processing at the transmis               base station via a common channel on a forward link in a
    sion processor 35 and Subsequent transmission to the                     dedicated manner (S68). Finally, packet data are transmitted
     mobiles.                                                           35   on the reverse link from a mobile to the base station in
       FIG. 5 is a flow chart showing the principle steps involved           accordance with the adjusted data transmission rate (S69).
    in transmitting transmission data rate adjust information to                In other words, a method for controlling a data transmis
    each mobile in a 1xEV-DV or 1xEV-DO system according                     sion rate on a reverse link according to the present invention
    to an embodiment of the present invention. First, the base               can comprise the steps of determining an interference level
    station detects and determines a level of interference among        40   at a base station due to signals from the mobile stations
    all communication traffic channels (S51). The detected inter             served by the base station; determining a transmission
    ference level is compared with a threshold so that the load              energy level required for each mobile station; comparing the
    on the reverse link can be approximated (S52, S53). Trans                interference level with the transmission energy level to
    mission data rate adjust information is determined by the                obtain a comparison result for each mobile station; and
    reverse link load and information regarding the distance            45   adjusting a data transmission rate for each mobile station
    from each mobile to the base station, and as previously                  based upon the comparison result sent via a common chan
    explained in view of FIG. 4, the multiplexers 41, 41                     nel on a forward link to each mobile station in a dedicated
    combine the initial offset values (from the I-signals and                  a.
    Q-signals) with the relative offset values (from decimating                 Also, a method for controlling a data transmission rate on
    the codes from the long code generator 46) so that the RCBs         50   a reverse link according to the present invention can com
    positions in the channel slots are determined for discrimi               prise the steps of determining an interference level of signals
    nating each mobile from one another (S54). Finally, the                  received from the mobile stations; determining a transmis
     RCBs are transmitted to the mobiles via a common channel,               sion energy level required for each mobile station; compar
    which operate in a dedicated manner (i.e., exclusively) for              ing the interference level with the transmission energy level
    each mobile (S55).                                                  55   to obtain a comparison result for each mobile station; and
      Upon receiving the RCBs from the base station, the                     sending the comparison result via a common channel on a
    mobiles preferably adjust their transmission data rates in               forward link to each mobile station in a dedicated manner in
    increments for gradual increasing or decreasing. Then, the               accordance with the comparing.
    mobiles may inform the base station of the adjusted trans                   Additionally, a method for controlling a data transmission
    mission data rate which they intend to use by sending to the        60   rate on a reverse link according to the present invention can
    base station a reverse rate indicator (RRI). Thereafter, packet          comprise the steps of determining a transmission energy
    data are transmitted to the base station on the reverse link at          level required for transmitting to the base station; adjusting
    the adjusted data rate. Accordingly, employing the tech                  a data transmission rate based upon a comparison result
    niques of the present invention can advantageously increase              received from the base station in a dedicated manner via a
    data throughput.                                                    65   common channel, the comparison result being obtained by
       The instructions (based upon RCBs) sent by the base                   comparing the transmission energy level and an interference
    station to the mobiles for adjusting (increasing, decreasing             level of signals sent to the base station by the mobile
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 16 of 20


                                                         US 7,215,653 B2
                                  11                                                                     12
    stations; and transmitting packet data on the reverse link in          1) Mobile Station Priority (MS PRI)
    accordance with the adjusting.                                           MS PRI is a parameter used for determining a probability
       The above-described techniques of employing RCB                     of cell interference of each mobile, and is obtained by using
    according to an embodiment of the present invention                    the following equation (1):
    improve the conventional techniques (e.g., conventional
    communications systems under the standards of IS-95,
    HDR, IMT-2000, etc.) for controlling transmission data rates                         MS PRI = -Ali -C - as
                                                                                                                                  f3   ;
                                                                                                                                           (1)
    between mobiles and a base station. However, the present                                             X ai - a
                                                                                                                            Ali

    inventors recognized that additional improvements are also
    possible.                                                         10
       For example, the particular communication conditions of
    each mobile may be further considered in addition to the               This parameter can be calculated by the base station itself or
    overall signal interference at the base station (including             by the mobile, which informs the base station of the
    ROT parameters) described previously hereinabove. By                   MS PRI value in a periodic manner or whenever the chan
    considering the factors at each mobile, different mobiles can     15   nel environment of the mobile changes.
    receive different instructions to adjust their respective trans           In equation (1), C, denotes the reverse link channel gain
    mission data rates in a different manner, instead of all               between the mobile and the i-th base station, while C,
    mobiles receiving the same instruction to increase or                  denotes the reverse link channel gain between the mobile
    decrease their transmission data rates by an equal amount.             and the j-th base station which has the largest channel gain
       In conventional techniques, each mobile performs an                 of all base stations. Also, B, denotes the forward link channel
    internal test upon receiving a transmission data rate adjust           gain between the mobile and the i-th base station, while B,
    instruction (an RA instruction) from its base station, instead         denotes the forward link channel gain between the mobile
    of immediately adjusting its current transmission data rate.           and the j-th base station which has the largest channel gain
     In other words, each mobile further considers its own                 of all base stations.
    communications conditions prior to adjusting its transmis         25      When fading is not considered (i.e., ignored), the channel
     sion data rate.                                                       gain of the forward link and the channel gain of the reverse
       The internal test conducted by the mobile involves the              link can be considered to be the equivalent. Thus, the
    determination of the probability that the data transmission            approximation:
    rate in the next frame will likely increase or decrease.
    Namely, if the current data transmission rate is relatively low   30
    for the current frame, there is a relatively high probability                                  Ali          ---
                                                                                                                            f3;
                                                                                                                      Ali
    that the data transmission rate should be increased in the
                                                                                                    X ai - a
    next frame, and there is a relatively low probability that the
    data transmission rate should be decreased in the next frame.
       For example, Suppose that a communications system can          35
                                                                           of equation (1) is satisfied.
    transmit data at five different rates: 9,600 bps; 19.200 bps;             Also, assuming that the total transmission power of all
    38.400 bps; 76,800 bps; and 153,600 bps. Assuming that a
    first mobile (A) is transmitting data at 19,200 bps during the         base stations are approximately the same, when the total
    current frame, while a second mobile (B) is transmitting data          transmission power of the base station is multiplied to the
    at 76,800 bps in the current frame. Then, if the base station     40   channel gain (i.e., multiply the total transmission power of
    sends to the mobiles that it is serving, an instruction to             the base station by B), the resulting value is equivalent to the
    increase the current data transmission rate, mobile A has a            total signal power received by one mobile from the i-th base
    greater probability of operating at a higher data transmission         station (i.e., Ior). Thus, the approximation:
    rate compared to mobile B. In contrast, if the base station
    sends to the mobiles that it is serving, an instruction to        45
                                                                                                                      max Ior,
    decrease the current data transmission rate, mobile B has a                                    MS PRI as                       f
    greater probability of operating at a lower data transmission                                               lo- max Ior,
    rate compared to mobile A.
       In other words, a method for controlling a data transmis
    sion rate on a reverse link according to the present invention    50   of equation (1) is satisfied, and the MS PRI value can be
    can comprise the steps of detecting a total interference               determined.
    amount received by a base station; determining a transmis                In equation (1), Io denotes the total sum of the signal
    sion energy level required by a mobile station based upon a            power from all base stations received by the mobile (i.e.,
    cell interference probability of each mobile station; receiv           sum of Ior received from all base stations), and max_Ior,
    ing transmittable data rate information of each mobile            55   denotes the signal power received from the j-th base station
    station; and generating data rate control information in               which has the strongest reception signal power of all base
    accordance with the total interference amount, the transmis            stations.
    sion energy level, and the data rate information for control              The MS PRI value, indicates in an inversely proportional
    ling a data transmission rate on a reverse link.                       manner, how a particular mobile, on average, causes cell
       The present invention considers the channel condition or       60   interference to other cells. A large MS PRI value means that
    state for each mobile, the valid data rate for transmitting            the probability of causing cell interference is low, while a
    within a frame, and the signal interference at the base                small MS PRI value means that the probability of causing
    station, such that the base station individually controls the          cell interference is high. In other words, a large MS PRI
    reverse link data rate for each mobile in a dedicated manner.          value indirectly indicates a high probability that the mobile
    To achieve this control, various parameters for the base          65   is located near a base station or that the mobile is located in
    station and mobiles can be used. These parameters are                  a place where the channel state is satisfactory, while a small
    defined as follows.                                                    MS PRI value denotes the opposite.
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 17 of 20


                                                         US 7,215,653 B2
                                 13                                                                      14
      The MS PRI value can be calculated in at least the                   MS RCV value increases. The base station calculates and
    following three different methods.                                     manages the MS RCV value for each active mobile.
      First, the mobile calculates the MS PRI value using the Io           3) Mobile Station Rate Increase Available Bit (MS IAB)
    value detected from the total sum of signal power received               The MS IAB value is a parameter to provide data rate
    from all base stations, and the max Ior value of the base         5
                                                                           information for valid data that can be transmitted in the next
    stations having the greatest reception signal power, and               frame by the mobile. The MS IAB value has two states,
    thereafter the MS PRI value is directly transmitted to the             “increase' and “unchanged, based on the following condi
    base station.                                                          tions.
       Second, the mobile sends to the appropriate base station,              If all the following conditions are met, the MS IAB value
    the Ec/Io value of the pilot signal (Ec) power received from      10
                                                                           is set as “increase,” while if any one of these conditions is
    each base station using the pilot signal measurement mes               not met, the value is set as “unchanged.”
    sage (PSMM) reported to the base station. Then, the base                  I. When transmission power margin (i.e., remaining trans
    station receiving the Ec/Io value uses this to calculate the           mission power) is above a certain level;
    MS PRI value.                                                            II. When the number of bits in the transmission buffer is
       Third, when there exists a reverse link channel (such as       15
                                                                           above a certain level; and
    the data rate control (DRC) channel in 1xEV-DO systems)                   III. When the data rate of the current transfer (i.e.,
    for informing the channel state of the forward link, the base          Current Assigned Data Rate) is below a maximum data
    station uses the forward link channel state value (such as the         rate (i.e., MAX. Data Rate) set by the system.
    Ec/Nt of the pilot signal (Ec)) transmitted via this channel to           As shown in FIG. 7, which is a flow diagram of embodi
    calculate the MS PRI value.                                            ment according to the present invention, the base station
    2) Mobile station reverse control value (MS RCV)                       uses the above-identified parameters (i.e., MA PRI.
       The MS RCV value is a parameter used for determining                MS RCV, and MS IAB) for controlling the data transmis
    the transmission energy value necessary for each mobile.).             sion rate of a mobile.
    First, a function f(x) is defined, a calculation using the        25      The base station receives the MS PRI value reported
    following equation (2) is performed.                                   from the mobile in a periodic manner or whenever the
          MS RCV f(Current Assigned Data Rate) dB
                                                                           channel conditions of the mobile change, or directly calcu
             or MS PRIIdB)                                      (2)        lates the MS PRI value for updating thereof. Here, the
                                                                           MS PRI value is initially set at 0 and updated thereafter
      Here, the MS RCV value may be indicated in units of dB.         30   (S70).
    Also, “Current Assigned Data Rate denotes the data rate                   The base station uses the thusly obtained MS PRI value
    being used in the current transmission frame, while f(x) is            and the data rate at which the mobile is transmitting, i.e., the
    a function related to the reception energy necessary for               “Current Assigned Data Rate, for calculating and manag
    normally receiving data from a base station at a data rate of          ing MS RCV values for those mobiles that are in an active
    x. For example, if the “Current Assigned Data Rate' is            35   state with regard to the base station (S71).
    9600, we get a function f(9600)=4dB, which calculates in                  Also, the base station detects the total interference (e.g.,
    advance, a reception energy level for each data rate.                  the rise over thermal (ROT) value) based on the total energy
       Thus, the MS RCV value applies cell interference prob               of signals received at the base station (S72). Thereafter, each
    abilities to the reception energy necessary for each mobile.           mobile transmits the MS IAB value to the base station in
    Thus, the present invention employing the MS RCV value            40   every frame (S73).
    can minimize the occurrence of cell interference by using a              The base station uses the MS RCV and MS IAB values
    relatively low transmission energy level (transmit power)              to generate a rate control bit (RCB) for controlling the data
    satisfy the reception energy level (reception power)                   rate of each mobile (S74), and the RCB is transmitted to
    requested by the base station, for those mobiles that are close        each mobile (S75). Here, the RCB can include three types of
    to the base station or having a strong channel link.              45   commands; an increase command for increasing the data
       In general, as the data rate increases, the reception energy        rate of the mobile, a decrease command for decreasing the
    required for each mobile also increases. Thus, as the “Cur             data rate, and a command for not changing the data rate.
    rent Assigned Data Rate' is higher, the MS RCV value                      If the ROT detected by the base station is deemed to be
    increases.                                                             satisfactory (e.g., ROT-ROT TH1, where ROT TH1 is a
       In equation (2), the MS PRI value in the term                  50   first threshold value), the MS RCV value is accordingly
    “O MS PRI denotes the probability of causing interfer                  below a threshold value (RCV TH), and of the mobiles
    ence to other cells. If the MS PRI value is small (i.e., when          having their MS IAB values set as “increase, the RCB
    there is a high probability of causing interference to other           values for certain mobiles are set as “increase' while the
    cells), the MS RCV value becomes large.                                RCB values for the remaining mobiles are set as
       Also, the value “C.”, which can be adjusted to control how     55   “unchanged.”
    the MS PRI effects the MS RCV, is a variable that controls                However, if it is determined that the ROT detected by the
    the “fairness' between users (mobiles). The base station               base station is maintained with a range
    adjusts the a value so that all mobiles are guaranteed to have         (ROT TH1-ROT TH2) set by the system, the RCB values
    an appropriate data rate. For example, when C. 0, the                  for all mobiles are set to “unchanged.”
    channel conditions for the mobile are not considered and the      60      If the ROT detected by the base station is deemed to be
    degree of fairness between the users (mobiles) is at a                 unsatisfactory (e.g., ROTs-ROT TH2, where ROT TH2 is a
    maximum. In contrast, as the a value increases, the channel            second threshold value), for those mobiles having a
    conditions of each mobile have more effect on the MS RCV               MS RCV value exceeding the RCV-TH value, their RCB
    value.                                                                 values are set as “decrease' while the RCB values for the
       In Summary, as the data rate of the current transmission is    65   remaining mobiles are set to “unchanged.”
    higher, and as the MS-PRI value is lower (i.e., as the                   In the above method, the particular number of mobiles
    probability of causing other cell interference is greater), the        having their RCB values set as “increase,” “decrease,” or
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 18 of 20


                                                         US 7,215,653 B2
                                 15                                                                       16
    “unchanged depends on various factors such as the actual                  The base station then generates rate control bit (RCB) for
    implementation environment, system performance, capacity,               controlling the data rate of each mobile using the MS RCV.
    operation purpose, and the like. In a particular embodiment,            MS IAB, and BS RCV values (S110), and the RCB values
    the following algorithm is presented to show how the above              are transmitted to each mobile (S112).
    features may be applied an implemented.                                   A respective mobile receives RCB values from all active
       First, a parameter BS RCV (Base Station Rate Control                 base stations (S114), and generates a Combined RCB from
    Value) is defined to determine the total number of mobiles.             the received RCB values for controlling the data rate of the
     Here, for the BS RCV, the lowest MS RCV value of the                   next frame accordingly (S116). A method for combining the
    MS RCV values (calculated at a base station or reported                 RCB values received from all active base stations is as
    from a mobile) at a data rate of 9600 bps is set as its initial    10   follows:
    value. Thus, the BS RCV is defined to limit the selective                 If all received RCB values are set as “increase, the
    range of the MS RCV such that only those mobiles having                 combined RCB is set as “increase.” If any one of the RCB
    an MS RCV value being above or below a certain level                    values is set as “decrease, the combined RCB is set as
    receive RCB increase or decrease data rate control informa              “decrease.” In all other situations, the combined RCB is set
    tion.                                                              15   as “unchanged.”
       FIG. 8 shows the updating procedure of the BS RCV                       In other words, a method for controlling a data transmis
    according to the present invention. The base station deter              sion rate on a reverse link according to the present invention
    mines the total interference amount (i.e., ROT) received by             can comprise the steps of determining a channel condition
    the base station in the unit of time having a particular period.        value of each mobile station by a pilot channel average
    The base station then uses the detected ROT value to update             power level and a data transmission rate; comparing the
    the BS RCV. If the detected ROT value is below ROT TH1,                 channel condition value with a transmission threshold of a
    BS RCV increases by A. and if the ROT value is below                    base station calculated by an interference at the base station;
    ROT TH2, BS RCV decreases by A. However, if the ROT                     and adjusting a data transmission rate for each mobile
    is maintained within a range between ROT TH1 and                        station based upon the comparison result sent via a channel
    ROT TH2, the BS RCV value is maintained at its previous            25   on a forward link to each mobile station in a dedicated
    value.                                                                    a.

       FIG. 9 shows the procedures for generating rate control                 Additionally, a method for controlling a data transmission
    information using the BS RCV values according to the                    rate on a reverse link according to the present invention can
    present invention. First, the base station updates the                  comprise the steps of determining a total interference level
    BS RCV value using the detected ROT value as shown in              30   of signals received from one or more mobile stations;
     FIG 8.                                                                 determining a data transmission control threshold value
      Then, the base station generates an RCB for each mobiles              according to the total interference level; determining a
    based on the following conditions using the MS RCV value,               transmission condition value by receiving a reverse link data
    the BS RCV value, and the MS IAB value received from                    transmission rate and a transmitted pilot signal strength from
    the respective mobile. If (MS RCV+)-BS RCV, and                    35   the one or more mobile stations; generating reverse link data
    MS IAB="increase' are satisfied, the RCB is set as                      transmission rate commands by comparing the transmission
                                                                            condition value with the data transmission control threshold
    “increase.” But, if MS RCV>BS RCV, then RCB is set as
    “decrease.” However, if (MS RCV+) <BS RCV and                           value; and transmitting data to each mobile station in
    MS IAB “increase,” or if MS RCV BS RCV (MS RCV+                         accordance with the generated reverse link data transmission
                                                                       40   rate commands.
    w), the RCB is set as “unchanged.” As such, the present
    invention employs the “a value to more appropriately                       Furthermore, a method for controlling a data transmission
    control the RCB value setting allocation to better reflect the          rate on a reverse link according to the present invention can
    communications environment.                                             comprise the steps of determining a total interference level
       FIG. 10 shows an example of how the reverse link data                of signals received at a base station; receiving a transmission
    rate is controlled using the BS RCV values according to the
                                                                       45   pilot signal strength and a reverse link data transmission rate
    present invention. Namely, the steps for controlling the data           from a mobile station; and generating and sending to the
    rate of a mobile by the base station in an exclusive or                 mobile station, a reverse link data transmission rate com
    dedicated manner are shown.                                             mand using the total interference level, the transmission
       The base station updates the MS PRI value by receiving               pilot signal strength, and the a reverse link data transmission
                                                                       50 rate.
    a MS PRI value from the mobile reported therefrom peri                     As described above, in accordance with the present inven
    odically, or whenever the channel conditions of the mobile              tion, the data rate control information is generated by
    change, or by directly calculating a MS PRI value at the                considering not only the total interference amount received
    base station itself. The MS PRI value is initially set as 0 and         by the base station, but also the signal reception conditions
    updated thereafter (S100).                                         55   at each mobile. Thus, exclusive or dedicated data rate
       The base station uses the MS PRI value and the data rate             control for each mobile is possible. Accordingly, improved
    used by the mobile for transmission (i.e., the “Current As              data transmissions being more appropriate to the channel
    signed Data Rate') to calculate and manage the MS RCV                   conditions of each mobile is achieved, and data throughput
    values of all mobiles being in active state with respect to the         is significantly gained. Also, base station management is
    base station (S102).                                               60   advantageously improved, as the base station can accurately
      The base station determines the total energy of the signals           control the loading on the reverse link.
    received thereof (i.e. the total interference amount, such as              The present invention has been described above with
    ROT) for each time interval having a certain period (S104).             respect to variations in data transmission techniques
      Then, the base station updates the BS RCV values using                between a base station and mobile station served by the base
    the method shown previously in FIG. 8 (S106). Thereafter,          65   station, focusing on transmissions on the reverse link in a
    each mobile, for each frame, transmits the MS IAB value to              next generation CDMA system. However, it will be under
    the base station (S108).                                                stood that the invention can be advantageously applied to
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 19 of 20


                                                           US 7,215,653 B2
                                 17                                                                        18
    other situations including transmissions on other types of                 11. The method of claim 10, wherein the base station
    channels and other mobile communication systems being                    receives the cell interference probability reported from each
    developed for handling data packet transmissions.                        mobile station or calculates the cell interference probability
       This specification describes various illustrative embodi              by itself.
    ments of a method and device of the present invention. The          5       12. The method of claim 1, wherein determining the data
    Scope of the claims is intended to cover various modifica                rate control command further includes calculating a trans
    tions and equivalent arrangements of the illustrative embodi             mission condition of each mobile station using the cell
    ments disclosed in the specification. Therefore, the follow              interference probability applied to the energy required for a
    ing claims should be accorded the reasonably broadest                    data rate for a current transmission frame for each mobile
    interpretation to cover modifications, equivalent structures,       10   station.
    and features that are consistent with the spirit and scope of              13. The method of claim 1, wherein each mobile station
    the invention disclosed herein.                                          transmits to the base station data rate information indicating
                                                                             whether the mobile station can transmit data in a next frame
       What is claimed is:                                                   by increasing its data rate, and the data rate information is
       1. A method for controlling a data transmission rate on a        15   used when determining the data rate control command
    reverse link in a mobile communications system including a               indicating how a current data transmission rate of a respec
    plurality of base stations and a plurality of mobile stations,           tive mobile station is to be adjusted.
    the method comprising:                                                     14. The method of claim 13, wherein the data rate
       determining at a base station a data rate control command             information is set as “increase' if a remaining transmission
          for controlling a transmission data rate of each mobile            power of each mobile station is above a threshold and if the
            station to consider a channel condition or state of each         data rate of a current transmission is below a maximum data
            mobile station;                                                  rate; otherwise, the data rate information is set as
       sending each data rate control command via a forward                  “unchanged’.
            common channel in a dedicated manner to the mobile                 15. The method of claim 1, wherein the data rate control
            stations, the data rate control command being formed        25
                                                                             command is determined based on data rate information
            of at least one rate control bit that is signal point            indicating whether the mobile station can transmit in a next
            mapped to at least one symbol of +1, -1, and 0 to                frame by increasing its data rate.
            indicate whether the mobile station should increase,               16. The method of claim 15, wherein the data rate control
            decrease, or maintain its current data transmission rate;        command is set as “increase' when a data rate information
            and                                                         30
                                                                             is set as “increase'.
       allowing each mobile station to adjust or maintain its data              17. The method of claim 13, wherein the data rate
            transmission rate based on the data rate control com
            mand, wherein a bit received from the mobile station on          information is set as “increase' or “unchanged” based on at
            a reverse packet data control channel indicates whether          least one of a remaining power, a current transmission rate,
                                                                             and a number of bits within a transmission buffer of each
            the mobile station has enough power and data to             35
                                                                             mobile station.
            increase its data transmission rate on a reverse packet
            data channel.                                                      18. The method of claim 1, wherein the mobile station
       2. The method of claim 1, wherein determining the data                uses a bit that is sent on a reverse packet data control channel
    rate control command is based on an interference level and               to indicate whether it has enough power and data to increase
    a transmission condition of each mobile station.                    40   its data transmission rate on a reverse packet data channel.
       3. The method of claim 2, wherein the interference level                19. The method of claim 18, wherein the bit is set as “1”
    is determined based on the signals received from each                    if the mobile station has sufficient data and power headroom
     mobile station.                                                         to transmit at a rate corresponding to a traffic-to-pilot ratio
       4. The method of claim 2, wherein the transmission                    that is greater than a current authorized traffic-to-power
    condition is based on a currently assigned data transmission        45   ratio; otherwise, the bit is set as “0”.
    rate.                                                                       20. The method of claim 1, wherein a data rate control
       5. The method of claim 1, wherein determining the data                command is generated in accordance with an interference
    rate control command is based on a status of each mobile                 level, a transmission energy level, and the data rate infor
    station.                                                                 mation.
                                                                        50
       6. The method of claim 1, wherein if a current data                     21. The method of claim 1, wherein the determining at the
    transmission rate of a particular mobile station is to be                base station comprises:
    maintained, the rate control bit for the particular mobile                 obtaining a total interference level of signals received
    station is mapped to a symbol of 0.                                           from mobile stations served by the base station,
       7. The method of claim 1, wherein the data rate control          55     obtaining a data transmission control threshold value
    command is inserted into certain bit positions in a channel                   according to the total interference level,
     slot of the common channel.                                               obtaining a transmission condition value using a data
       8. The method of claim 7, wherein the certain bit position                 transmission rate used by the mobile station for trans
    is determined based on a relative offset of a first bit position              mission and a pilot signal power value reported from
    of the channel slot.                                                60        the mobile stations, and
       9. The method of claim 1, wherein determining the data                  generating a rate control command by comparing the
    rate control command is based on an interference level                        transmission condition value with the data transmission
    related to a rise over thermal (ROT) parameter.                               control threshold value.
       10. The method of claim 1, wherein determining the data                 22. The method of claim 21, wherein the data transmis
    rate control command further includes determining a trans           65   sion control threshold value is either maintained if the total
    mission condition of each mobile station based upon a cell               interference level is within a fixed range, or the data trans
    interference probability of each mobile station.                         mission threshold is increased if the total interference level
Case 1:20-cv-22051-JEM Document 1-18 Entered on FLSD Docket 05/15/2020 Page 20 of 20


                                                          US 7,215,653 B2
                                   19                                                                    20
    is less than the fixed range, or the data transmission thresh              33. The apparatus of claim 24, wherein the determining
    old is decreased if the total interference level is greater than         means is adapted to determine a transmission condition
    the fixed range.                                                         based on a currently assigned data transmission rate of each
       23. The method of claim 21, wherein during the compari                mobile station.
     Son of the transmission condition value with the data trans                34. A mobile station apparatus for use in a mobile
     mission control threshold value,                                        communications system for controlling a data transmission
       a data rate control parameter is set as “decrease' if the             rate on a reverse link, the apparatus comprising:
         transmission condition value is greater than the data                  receiving means adapted to receive a data rate control
         transmission control threshold value,                                    command of a base station on a forward link common
       the data rate control parameter is set as “increase if the       10        channel in a dedicated manner, the data rate control
         transmission condition value is Smaller than twice the                   command being formed of at least one rate control bit
         data transmission control threshold value, and                           that is signal point mapped to at least one symbol of +1,
       otherwise the data rate control parameter is set as “main                  -1, and 0 to indicate whether the mobile station should
         tain'.                                                                   increase, decrease, or maintain its current data trans
       24. A base station apparatus for controlling a data trans        15        mission rate; and
    mission rate on a reverse link in a mobile communications                  control means connected with the receiving means
    system including a plurality of mobile stations, the apparatus                adapted to control the data transmission rate based on
    comprising:                                                                   the data rate control command, wherein a bit is sent on
      determining means adapted to determine a data rate                          a reverse packet data control channel to indicate
         control command for controlling a transmission data                      whether the mobile station has enough power and data
         rate of each mobile station to consider a channel                        to increase its data transmission rate on a reverse packet
         condition or state of each mobile station; and                           data channel.
       a transceiver connected with the determining means                       35. The apparatus of claim 34, wherein the control means
         adapted to send each data rate control command via a                is adapted to determine data rate information as “increase'
         forward common channel in a dedicated manner to the            25   or “unchanged to indicate how the mobile station should
         mobile stations,                                                    transmit data in a next frame to the base station.
       wherein the data rate control command being formed of at                 36. The apparatus of claim 35, wherein the control means
         least one rate control bit that is signal point mapped to           is adapted to determine the data rate information based on at
         at least one symbol of +1, -1, and 0 to indicate whether            least one of a remaining power, a current transmission data
         the mobile station should increase, decrease, or main          30   rate, and a number of bits within a transmission buffer of
         tain its current data transmission rate, wherein the                each mobile station.
         transceiver receives a bit from the mobile station on a                37. A method of controlling a data transmission rate on a
         reverse packet data control channel indicating whether              reverse link received by a mobile station apparatus for use
         the mobile station has enough power and data to                     in a mobile communications system, the method compris
         increase its data transmission rate on a reverse packet        35   ing:
         data channel.                                                          receiving a data rate control command of a base station on
      25. The apparatus of claim 24, wherein the determining                      a forward link common channel in a dedicated manner,
    means is adapted to determine the data rate control com                       the data rate control command being formed of a least
    mand based on an interference level based on signals                          one rate control bit that is signal point mapped to at
    received from each mobile station and a transmission con            40        least one symbol of +1, -1, and 0 to indicate whether
    dition of each mobile station.                                                the mobile station should increase, decrease, or main
       26. The apparatus of claim 24, wherein the data rate                       tain its current data transmission rate; and
    control command is based on a status of each mobile station.               controlling the data transmission rate based on the data
       27. The apparatus of claim 24, wherein if the current data                 rate control command rate, wherein a bit is sent on a
    transmission rate of a particular mobile station is to be           45        reverse packet data control channel to indicate whether
    maintained, then the rate control bit for the particular mobile               the mobile station has enough power and data to
    station is mapped to a symbol of 0.                                           increase its data transmission rate on a reverse packet
       28. The apparatus of claim 24, further comprising means                    data channel.
    adapted to map the data rate control command to at least one               38. The method of claim 37, further comprising deter
    symbol of +1, -1, and 0.                                            50   mining the data rate information as “increase' or
       29. The apparatus of claim 24, further comprising means               unchanged to indicate how the mobile station should trans
    adapted to insert the data rate control command into certain             mit valid data in the next frame to the base station.
    bit positions in a channel slot of the common channel.                      39. The method of claim 38, wherein determining the data
       30. The apparatus of claim 29, wherein the inserting                  rate information is based on at least one of a remaining
    means is adapted to determine the certain bit position based        55   power, a current tranmission data rate, and a number of bits
    on a relative offset of a first bit position of the channel slot.        within a transmission buffer of each mobile station.
       31. The apparatus of claim 24, wherein the determining                  40. The method of claim 37, wherein the data rate
    means is adapted to determine the data rate control com                  information is set as “increase' if a remaining transmission
    mand based on data rate information indicating whether the               power of the mobile station is above a threshold and if the
    mobile station can transmit data in a next frame by increas         60   data rate of a current transmission is below a maximum data
    ing its data rate.                                                       rate; otherwise, the data rate information is set as
       32. The apparatus of claim 24, wherein the determining                “unchanged’.
    means is adapted to determine an interference level based on
    a rise over thermal (ROT) parameter.
